OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) filed 16 April 2021 has been considered.

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in the Netherlands on 09 March 2012. It is noted, however, that Applicant has not filed a certified copy of the NL2008445 application as required by 37 CFR 1.55.

Response to Amendment
The Amendment filed 08 December 2021, in response to the Office Communication dated 03 November 2021, has been entered. The Examiner notes that the aforesaid Office Communication canceled independent claims 9 and 36 per the Patent Trial Appeal Board decision dated 03 August 2021. 
By way of the aforesaid Amendment, claims 1-8, 37, and 38 have been canceled, and claims 14 and 17 have been rewritten in independent form and include the (previously indicated) allowable subject matter. 
Claim 13, previously withdrawn by the Examiner as a result of the Restriction Requirement dated 11 July 2017, has been amended to be dependent upon claim 14, of which is allowable. Based on the aforesaid allowability, the Restriction Requirement has been reconsidered pursuant to MPEP 821.04(a) and has been withdrawn by the Examiner. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of the foregoing, claims 10-18 are in condition for allowance.

Reasons for Allowance
 The following is the Examiner’s statement of reasons for allowance. Claims 10-18 are allowed over the prior art. 
Please see the Patent Trial and Appeal Board decision dated 03 August 2021.
The closest prior art is made of record in the aforesaid decision.
Additionally, the Examiner believes US 2011/0264185 to Haslinger (newly cited; hereinafter “Haslinger”) to be relevant and/or equally close prior art. As depicted in [Figs. 4-8] and described in [0019-0026], Haslinger discloses an inflatable medical balloon which exhibits a generally tubular middle section; two conical ends – one located at the proximal end of the middle section, the other located at the distal end of the middle section; and two raised abutments or “shoulders” (referred to therein as a “raised ring”) respectively located between each conical end and the tubular middle section.
However, Haslinger does not disclose, nor teach nor suggest (not as part of the final-formed balloon, nor the parison from which the balloon is blow-molded): the balloon including two layers, and specifically including a first tubular layer having a functional modification (see Applicant’s specification regarding definition/examples of functional modification) and being disposed between the shoulders, wherein the first layer (having the functional modification) is does disclose that a stent may be carried by the conical section and retained between the shoulders for placement in a patient, said stent does not read on the first tubular layer, as the first tubular layer is bonded to the second layer which forms the (i.e., multilayered) medical balloon. 
As such, neither of (i) the closest prior made of record in the aforesaid Patent Trial and Appeal Board decision and/or preceding Office Actions, nor (ii) prior art to Haslinger detailed above, disclose nor teach nor suggest the claimed medical balloon as defined by claims 14 and/or 17. A further search and consideration did not amount to prior art which reasonably disclosed or taught/suggested all of the features of claims 14 and/or 17, alone or in combination. For these reasons, the Examiner has determined that the invention as defined by claims 10-18 is in proper condition for allowance.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labelled “Comments on Statement of Notice of Allowability”.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782